Case 5:18-p0-00863-I\/|LC Document 7 Filed 09/24/18 Page 1 of 3

 

 

AO |99A (Rcvi |2/| ll Ordcr Selling L`ondiiions of Rc|cusc Pagc IFil`j L_{._.C$D I’agcs ‘
';;'i,.'.i;r.;t-.-aw i

UNITED STATES DlsTRICT CoURT w 4 ;')r- ' l

for the l

Dislrict of Wyoming US. tt#:-i-_”_‘.t$TD.\-'JE Jttt`)Gt-I |

 

 

United States ofAmerica
v. grl§FD€/@Z'M,ec/

Gabrie| V|LLALVA Case No. N-P-‘l-BW££SS

~._r~_/‘~_rs_r\../

Dtj/i:ii¢."rnh'__

ORDER SET'I`ING CONDITIONS OF RELEASE
lT lS ORDERED that the defendant’s release is subject to these conditions:
( l) Tlie defendant must not violate federa|. state. or local law while on release.
(2) The defendant must cooperate in the collection ot`a DNA sample it`it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial Services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and. if convictcd. must surrender as directed to serve a sentence that
the court may impose.

The defendant mus; appear at U..S CoLYe||owstoneJustice Center, 105 A|bright Ave, Mammoth Hot Springs,

Yellowstone Nationa| Park, WY 82190

911 ii 7 _ _ _ 11/8/20181;30 pm

Dm'e and i'i".'nc

lfblanl<. defendant Will be notified of next appearance

(5) The defendant must sign an Appearance Bond. if ordered

Loca| Contact lnformation:
|Vlobi|e: 970-301-9850
Address: 141 44th Avenue, Greely. Co|orado USA 80634

Case 5:18-p0-00863-I\/|LC Document 7 Filed 09/24/18 Page 2 of 3

AO l99B (Rev. l2/l |) Additiona| Conditions of`Release Pagc _2_ of _3_ Pages

ADDITIONAL CONDITIONS OF RELEASE

lT lS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

()(6)

The defendant is placed in the custody of:

l’erson or organization

Address (an]y if above is an organi:aii'ori)

City and state Tcl. No.

 

 

 

 

who agrees to (a) supervise the defendant, (b) use every efTort to assure the defendant"s appearance at all court proceedings and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

(X) (7)
( )
( )
( )
( )
( )
(X)
( )
( )
( )
( )
( )
( )
( )
( )
( )
( )
( )
( )
(X)

Signed:

 

Cuslodi`an Dale
The defendant must:
(a) submit to supervision by and report for supervision to the
telephone number H , no later than
(b) continue or actively seek enip|oyment.
(c) continue or start an education program.
(d) surrender any passport to:
(e) not obtain a passport or other international travel document.
(f) abide by the following restrictions on personal association. residence. or trave|: PrOmpfly return tO and remain in the Sfafe Of
golorado. Travel to and from court procee_d_ir_ig§_i§.p_edn_ie$ib|_e.___
(g) avoid all contact. directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution.
including:

 

 

 

 

 

 

 

(h) get medical or psychiatric treatment

 

(i) return to custody each _________w at _ o’c|ock after being released at w_w_~ o`clock for employment. schooling.
or the following purposes:

 

 

(i) maintain residence at a halfway house or community corrections center. as the pretrial services office or supervising officer considers

necessary.
(k) not possess a fireamt, destructive device. or other weapon.
(l) not use alcohol ( ) at all ( )exeessive|y.

(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 2| U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing. the wearing ofa sweat patch. a remote alcohol testing system. and/or any form of prohibited
substance screening or testing. The defendant must not obstruct. attempt to obstruct. or tamper with the efficiency and accuracy of prohibited
substance screening or testing.

(0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.
(p) participate in one of the following location restriction programs and comply with its requirements as directed.
( ) (i) Curfew. You are restricted to your residence every day ( ) from _A to . or ( ) as
directed by the pretrial services office or supervising officer: or
( ) (ii) Home Detention. You are restricted to yourresidence at all timesexcept for employment education: religious services: medical.
substance abuse, or mental health treatment: attorney visits; court appearances: court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer: or
( )(iii) Home lnearceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.
(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided
( )You must pay all or part of the cost ofthe program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(r) report as soon as possible. to the pretrial services office or Supervising officer. every contact with law enforcement personnel. including
arrests, questioning, or traffic slops.
(S) Update the Couit with any changes of address, telephone numbers, or other contact irlormation_

 

Case 5:18-p0-00863-I\/|LC Document 7 Filed 09/24/18 Page 3 of 3

Ao i99c (Rev. 09/03) Advice ori>cnaities rage 3__” or __§____ Pagcs
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVlSED OF THE FOLLOW|NG PENALTIES AND SANCTIONS: _

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

lf`, alter release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. fn
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that l am the defendant in this case and that l am aware of the conditions of release. l promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions set forth above.

  

 

 

 

 

Dq/eri¢‘f;m `s Signarui'e

ée¢,e¢ee ., ¢O

Ciiy and Slati’
Directions to the United States Marshal
( ) The defendant is ORDERED released after processing _ ` _
( ) The United States marshal is ORDERED to keep the defendant in custody until notified_by gte clerk orjudge that the defendant

has posted bond and/or complied with all other conditio s f rel se. lf still in custody` the-defendant mitst»be produced before
the appropriatejudge at the time and place specified z " " "’ '

H-+se aar/is

    

\

_,
./udi'ci'al Qiicer `s Sig_/naiure

/7¢.\~)¢ ft M/C,\',~;`; _`-'\

Primed name and rif/e_ . ~';

1

DlSTRlBUTION: COUR'I` DEFENDANT PRETRIAL SERV|CE U.S. A'I'I`ORNEY UlS. MARSHAL

